Citation Nr: 0837948	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  05-03 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for residuals of a left hip injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

 




INTRODUCTION

The veteran served on active duty from November 2002 to June 
2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 decision of the RO that, in 
pertinent part, granted service connection for left hip 
bursitis evaluated as 10 percent disabling effective June 10, 
2004.  The veteran timely appealed for a higher disability 
rating.  This is the only issue that has been perfected on 
appeal.  In July 2005, the veteran withdrew her prior request 
for a Board hearing, in writing.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and her representative when further action is required.


REMAND

The veteran last underwent a VA examination of her left hip 
bursitis prior to her service discharge in March 2004.  Since 
then, she has reported, on more than one occasion, a 
worsening of her service-connected disability.  VA progress 
notes, dated in 2005, reveal active hip flexion ranging from 
40 degrees to 90 degrees.  In October 2005, the veteran 
reported episodes of occasional numbness in her left thigh.  
Hence, current medical findings responsive to the relevant 
rating criteria are needed to properly evaluate the 
disability under consideration.  See 38 U.S.C.A. § 5103A.  
See also Colayong v. West, 12 Vet. App. 524, 532 (1999); 
Goss v. Brown, 9 Vet. App. 109, 114 (1996).

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

The examiner should, to the extent possible, distinguish 
symptoms attributable to the service-connected left hip 
bursitis from those attributable to any other disability that 
is not service-connected.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran an appropriate VA 
examination, for evaluation of the 
service-connected left hip bursitis.  All 
appropriate tests, including X-rays, 
should be conducted.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
examiner, and the examination report 
should note review of the file.  

The examiner should conduct range of 
motion studies of the left hip and thigh, 
reported in degrees, with normal ranges 
provided for comparison purposes.  The 
examiner should also indicate whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the left 
hip and thigh.  If pain on motion is 
indicated, the examiner should note at 
which point pain begins.  In addition, 
the examiner should indicate whether, and 
to what extent, the veteran experiences 
additional functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use.  These determinations 
should be expressed in terms of degrees 
of additional limited motion.
  
In providing the specific findings noted 
above, the examiner should, to the extent 
possible, distinguish the symptoms and 
effects of the service-connected left hip 
bursitis from those associated with any 
other disability of the left hip, thigh, 
or spine.  If it is not medically 
possible to do so, the examiner should 
clearly so state, and indicate that the 
findings pertain to overall disability.  

2.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on appeal 
for an initial disability rating in 
excess of 10 percent for left hip 
bursitis-taking into consideration 
provisions of 38 C.F.R. § 3.321(b).  If 
the benefits sought are not fully 
granted, the RO or AMC must furnish a 
supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

No action is required of the veteran until she is notified by 
the RO or AMC; however, the veteran is advised that failure 
to report for any scheduled examination may result in the 
denial of her claim.  38 C.F.R. § 3.655 (2007).  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



